Order filed, November 30, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00763-CV
                                 ____________

                         ROLAND GUTIERREZ, Appellant

                                            V.

                TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee


                     On Appeal from the 419th District Court
                                Travis County, Texas
                     Trial Court Cause No. D-1-GN-22-002848


                                      ORDER

      The reporter’s record in this case was due October 10, 2022. See Tex. R.
App. P. 35.1. The court sent past due notice for the reporter’s record on October
24, 2022. No response was received, and the record has not been filed with the
court. Because the reporter’s record has not been filed timely, we issue the
following order.

      We order Leah Hayes, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.